Appellee filed her bill for divorce against appellant based on extreme cruelty. Defendant filed an amended answer and cross bill in which he charged complainant with desertion, extreme cruelty, and adultery. The special master who took the testimony found that complainant sustained the allegations of her bill but that defendant failed to sustain the allegations of his cross bill. The chancellor approved the finding of the master, granted appellee a divorce and dismissed the cross bill. This appeal is from the final decree.
The first question challenges the sufficiency of the bill of complaint to state a ground for divorce based on extreme cruelty. *Page 705 
This question was concluded by Warren v. Warren, 148 Fla. 439,  4 So.2d 524, wherein we upheld the sufficiency of the bill in this case.
It is next contended that the evidence is not sufficient to support a charge of extreme cruelty.
The main reliance to support this ground was not so much the lack of evidence on that point as it was the proffer of evidence to support the allegations of the cross bill which was held to be contrary to all human experience as applied to such cases. When a ground for divorce is alleged and proven it will not be defeated by resort to slander on the part of the opposite spouse. The master and the chancellor found that the evidence proferred by defendant was "so frivolous and unreasonable as to test the credulity of any reasonable person." It does not look any different from the perspective of a Justice of this Court.
The final decree is therefore affirmed.
Affirmed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur.